Citation Nr: 1627120	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  08-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease (DJD), right knee.

2. Entitlement to an initial rating higher than 10 percent for service-connected cartilage injury, with post-operative degenerative changes, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty during Peacetime and the Vietnam Era from February 1970 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2012, the Veteran testified before the undersigned Acting Veterans' Law Judge (AVLJ) at a Board hearing in Washington, D.C.  A copy of the transcript is of record.

In June 2014, the Board remanded the case for further development.  In a December 2014 rating decision, the RO granted the Veteran service connection for instability of the left knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, the claims for an initial rating higher than 10 percent for his DJD of the right knee and his cartilage injury, with post-operative degenerative changes of the left knee must be remanded for further development in order for the Board to make an informed decision and to afford them every due consideration.

The June 2014 Board remand directed that the Veteran be afforded a VA orthopedic examination.  The remand directed that the VA examiner conduct range of motion (ROM) testing of both knees, specifically noting whether, upon repetitive motion of either knee, there is any pain, weakened movement, excess fatigability, or incoordination on movement.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, the remand directed the VA examiner to note whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If possible, the VA examiner was to express any additional limitation of motion in terms of additional degrees of motion lost.  The VA examiner was directed to describe whether pain significantly limits the Veteran's functional ability during flare-ups or when either knee is used repeatedly.  If there was no pain, limitation of motion, and/or limitation of function, such facts were to be noted in the examination report. 

The October 2014 examination is adequate with regard to ROM studies, including after repetitive motion testing; discussion of functional loss factors reported by the Veteran; and findings regarding semilunar cartilage, impairment of the tibia and fibula, and recurrent subluxation and lateral instability.  

However, regarding flare-ups, the examiner opined that while it is true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the "shoulders" are used repeatedly over a period of time, it would be purely speculative to state exactly what degree of additional ROM loss would be due to pain on use or during flare-ups.  

The Board finds that the VA examiner's opinion is inaccurate because it referred to "shoulders" instead of knees.  Additionally, the examiner stated that it would be "purely speculative" to determine the additional loss of ROM due to pain on use or during flare-ups without providing a rationale as to why speculation was necessary.  A speculative medical opinion must be adequately explained by the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In order for a speculative opinion to be adequate, it must be clear that the examiner has considered all procurable and assembled data and a rationale must be provided.  Id.  

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Since the October 2014 VA examiner does not adequately address the issue of additional functional loss in the Veteran's knees during flare-ups, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the October 2014 examination for an addendum opinion regarding the Veteran's knees.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

The examiner must state whether pain significantly limits functional ability during flare-ups or when knee is used repeatedly.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

If the above requested opinion cannot be made without resorting to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Then, review the claims file and ensure that the requested development action has been completed in full.  If the VA opinion does not adequately respond to the above remand directive, it must be returned to the clinician for corrective action.

3. After completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



